                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

 ADMINISTRATOR OF THE        )
 ESTATE OF MARIE TILLIS,     )
 DECEASED,                   )
                             )
          Plaintiff,         )
                             )
     v.                      )                     CASE NO. 1:19-CV-1-WKW
                             )                               [WO]
 ELBA NURSING HOME AND       )
 REHABILITATION CENTER, LLC, )
                             )
          Defendant.         )

                                       ORDER

      On June 25, 2019, Plaintiff was ordered to show cause, on or before July 12,

why this action should not be dismissed for his failure to prosecute. (Doc. # 18.)

Plaintiff has not responded, and thus, again has failed to comply with a court order.

Upon an independent review of the record, and Plaintiff’s having been forewarned,

it is ORDERED that Plaintiff’s action against Defendant is DISMISSED under Rule

41(b) of the Federal Rules of Civil Procedure, for Plaintiff’s failure to comply with

the orders of this court and to prosecute this action.

      Final judgment will be entered separately.

      DONE this 15th day of July, 2019.

                                                   /s/ W. Keith Watkins
                                             UNITED STATES DISTRICT JUDGE
